DETAILED ACTION
This office action is in response to the application filed on 02/03/2022. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application 62/966,127 filed on 01/27/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. patent No. 11,272,214. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. The table below shows only a sample of how each of these claims is anticipated by claims such as claim 1 of U.S. patent No. 11,272,214.

Instant Application 
U.S. patent No. 11,272,214
Claim 1: a method performed by at least one processor, the method comprising: encoding a video stream including video data partitioned into a plurality of layers, wherein the encoding comprises
Claim 1: A method performed by at least one processor, the method comprising: receiving a coded video stream including video data partitioned into a plurality of layers;
determining whether a first picture of the video stream is to be output based on a syntax element that indicates a mode of output layer set signaling
determining whether a first picture of the coded video stream is to be output based on a single syntax element that indicates a mode of output layer set signaling


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannuksela (US 2015/0264404).

	Regarding claim 1, Hannuksela discloses a method performed by at least one processor, the method comprising: (Hannuksela, paragraph 21 discloses there is provided an apparatus comprising at least one processor),
encoding a video stream including video data partitioned into a plurality of layers, wherein the encoding comprises (Hannuksela, paragraph 712 discloses decoding of bitstream partitions),
determining whether a first picture of the video stream is to be output based on a syntax element that indicates a mode of output layer set signaling (Hannuksela, paragraphs 644 and 646 discloses the profile_tier_level( ) syntax structure is included in VPS, the general_progressive_source_flag and general_interlaced_source_flag indicate whether the output pictures contain interlaced or progressive source content or the source content type is unknown or the source content type is indicated picture-wise, where the output pictures (i.e. first picture of coded stream) are determined according to an output layer set referring to the profile_tier_level( ) syntax structure).

	Regarding claim 10, Hannuksela discloses the method of claim 1, wherein the determining comprises determining the first picture is to be output (Hannuksela, paragraph 545 discloses cross-layer random access skipped (CL-RAS) pictures may have the property that when a layer-wise start-up mechanism is invoked (e.g. when NoClrasOutputFlag is equal to 1), the CL-RAS pictures are not output).

With regards to claim 11, claim 11 lists all the same features and elements to claim 1 as outlined above. Therefore, the same rationale that was utilized in claim 1 applies equally as well to claim 11.

With regards to claim 20, claim 20 lists all the same features and elements to claim 1 as outlined above. Therefore, the same rationale that was utilized in claim 1 applies equally as well to claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 6, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US 2015/0264404) in view of Ramasubramonian (US 2015/0103884).

	Regarding claim 6, Hannuksela discloses the following claim limitations: wherein the determining comprises determining that the first picture is not to be output based on the syntax element indicating the mode of the output layer set signaling (Hannuksela, paragraph 545 discloses cross-layer random access skipped (CL-RAS) pictures may have the property that when a layer-wise start-up mechanism is invoked (e.g. when NoClrasOutputFlag is equal to 1), the CL-RAS pictures are not output).
	Hannuksela does not explicitly discloses the following claim limitations: the mode including that: the mode including that: a total number of output layer sets specified by a parameter set is explicitly signalled, output layers of the output layer sets specified by the parameter set are explicitly signaled, and at least one of the output layers has a reference layer.
	However, in the same field of endeavor Ramasubramonian discloses more explicitly the following: the mode including that: a total number of output layer sets specified by a parameter set is explicitly signalled, output layers of the output layer sets specified by the parameter set are explicitly signaled, and at least one of the output layers has a reference layer (Ramasubramonian, paragraph 169 discloses the value of the VpsMaxLatencyPictures[i][k][j] syntax element, in turn, may specify the maximum number of pictures with nuh_layer_id equal to [i][j] in the i-th output layer set).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Hannuksela with Ramasubramonian to create the coding system of Hannuksela with the syntax element of Ramasubramonian.
	The reasoning being is to produce a one-dimensional vector of transform coefficients, and entropy coding may be applied to achieve even more compression (Ramasubramonian, paragraph 5).

	Regarding claim 16, Hannuksela and Ramasubramonian discloses the system of claim 11, wherein wherein the determining code is configured to cause the at least one processor to determine that the first picture is not to be output based on the syntax element indicating the mode of the output layer set signaling (Hannuksela, paragraph 545 discloses cross-layer random access skipped (CL-RAS) pictures may have the property that when a layer-wise start-up mechanism is invoked (e.g. when NoClrasOutputFlag is equal to 1), the CL-RAS pictures are not output),
 the mode including that: a total number of output layer sets specified by a parameter set is explicitly signalled, output layers of the output layer sets specified by the parameter set are explicitly signaled, and at least one of the output layers has a reference layer (Ramasubramonian, paragraph 169 discloses the value of the VpsMaxLatencyPictures[i][k][j] syntax element, in turn, may specify the maximum number of pictures with nuh_layer_id equal to [i][j] in the i-th output layer set).

	Regarding claim 18, Hannuksela and Ramasubramonian discloses the system of claim 16, wherein the parameter set is a video parameter set (Hannuksela, paragraph 368 discloses the high-level syntax, generally referring to the syntax structures including slice header, PPS, SPS, and VPS (i.e. video parameter set).

	Regarding claim 19, Hannuksela and Ramasubramonian discloses the system of claim 16, wherein the determining code is configured to cause the at least one processor to determine that the first picture is not to be output based on: the syntax element indicating the mode of the output layer set signaling, a value of an identifier of the parameter set being greater than 0, and a second picture, that belongs to a same access unit as the first picture, being indicated to not belong to any output layer (Hannuksela, paragraph 545 discloses cross-layer random access skipped (CL-RAS) pictures may have the property that when a layer-wise start-up mechanism is invoked (e.g. when NoClrasOutputFlag is equal to 1), the CL-RAS pictures are not output).


	Claims 7-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US 2015/0264404) in view of Ramasubramonian (US 2015/0103884) and in further view of Deshpande (US 2017/0134742).

	Regarding claim 7, Hannuksela and Ramasubramonian discloses the claimed invention as outlined above.
	Hannuksela and Ramasubramonian wherein the syntax element has a value of 2 to indicate the mode of the output layer set signaling.
	However, in the same field of endeavor Deshpande discloses more explicitly the following: wherein the syntax element has a value of 2 to indicate the mode of the output layer set signaling (Deshpande, paragraph 699 discloses default_ output_layer_idc equal to 2 specifies that the output layers for the OLSs with index in the range of 1 to vps_num_layer_sets_minus1, inclusive, are specified with the syntax elements output_layer_flag[i][j]).
	It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Hannuksela and Ramasubramonian with Deshpande to create the system of Hannuksela and Ramasubramonian as outlined above with the output layer being equal to 2.
	The reasoning being is to efficiently representing high-quality digital media for storage, transmittal and rapid playback (Deshpande, paragraph 4).

	Regarding claim 8, Hannuksela, Ramasubramonian and Deshpande discloses the method of claim 6, wherein the parameter set is a video parameter set (Hannuksela, paragraph 368 discloses the high-level syntax, generally referring to the syntax structures including slice header, PPS, SPS, and VPS (i.e. video parameter set).
	
	Regarding claim 9, Hannuksela, Ramasubramonian and Deshpande discloses the method of claim 6, wherein the determining comprises determining that the first picture is not to be output based on: the syntax element indicating the mode of the output layer set signaling, a value of an identifier of the parameter set being greater than 0, and a second picture, that belongs to a same access unit as the first picture, being indicated to not belong to any output layer (Hannuksela, paragraph 545 discloses cross-layer random access skipped (CL-RAS) pictures may have the property that when a layer-wise start-up mechanism is invoked (e.g. when NoClrasOutputFlag is equal to 1), the CL-RAS pictures are not output).

	Regarding claim 17, Hannuksela, Ramasubramonian and Deshpande discloses the system of claim 16, wherein the syntax element has a value of 2 to indicate the mode of the output layer set signaling (Deshpande, paragraph 699 discloses default_ output_layer_idc equal to 2 specifies that the output layers for the OLSs with index in the range of 1 to vps_num_layer_sets_minus1, inclusive, are specified with the syntax elements output_layer_flag[i][j]).


Allowable Subject Matter
Claims 2-5 and 12-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 non-statutory double patenting rejection, set forth in this Office action but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481